DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 filed on 5/15/2019 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-094133, filed on 5/15/2018.

Information Disclosure Statement
	The information disclosure statements filed on 5/15/2019 and 6/24/2020 have been reviewed and considered by this office action. 

Drawings
	The drawings filed on 5/15/2019 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 5/15/2019 has been reviewed and is considered acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

State observation unit in claims 1 and 7.
Determination data acquisition unit in claims 1 and 4.
Learning unit in claims 1, 6, and 7.
Reward calculation unit in claim 5.
Value function update unit in claim 5.
Decision-making unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Per review of the specification, the best description of each term is listed below:

State observation unit: observe the current state of an environment, laser cutting condition data, and an oblique rearward part temperature rise data from the laser machine, a sensor, and respective units from the cutting condition adjustment apparatus. (page 16, paragraph 2)
Determination data acquisition unit: acquires determination data including temperature rise value determination data for determining the propriety of a temperature rise value at an oblique rearward part of the cutting front of a workpiece when laser cutting is performed on the basis of an adjusted laser cutting condition and further compares the temperature rise values to thresholds. (page 16, paragraph 3; page 17, whole page)
Learning unit: The learning unit 110 learns the adjustment of an optimum laser cutting condition with respect to a temperature rise value at the oblique rearward part of the cutting front of a workpiece according to any learning algorithm collectively called machine learning. That is, when the oblique rearward part of the cutting front of the workpiece shows a certain temperature rise value, the learning unit 110 learns the adjustment of a laser cutting condition to perform the optimum laser cutting. (page 18, paragraph 2)
Reward calculation unit: calculates a reward associated with a propriety determination result of the cutting of a workpiece based on a laser cutting condition adjusted on the basis of the state variables and updates formula (1). (page 23, paragraph 2, page 25).
Value function update unit: repeatedly updates a function Q indicating a value of a laser cutting condition of formula (1). (page 23, paragraph 2; page 24, paragraph 1, page 25)
Decision-making unit: adjusts a laser cutting condition within an adjustable range for each cutting condition on the basis of a learning result of the learning unit. (page 20, paragraph 2).

Though a description is provided for each unit, it is unclear in the specification as to whether each unit is implemented as hardware or software executed by a processor.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “a determination data acquisition unit that acquires temperature rise value determination data for determining propriety of the temperature rise value at the oblique rearward part of the cutting front of the workpiece during cutting based on the laser cutting condition for the laser cutting as determination data indicating a propriety determination result of the cutting of the workpiece,” and “and a learning unit that learns the temperature rise value at the oblique rearward part of the cutting front of the workpiece and adjustment of the laser cutting condition for the laser cutting in association with each other using the state variables and the determination data.”, which analyzed under Step 2A Prong One, is understood as the determination data acquisition unit being viewed as mathematically comparing a temperature rise value to a threshold (see page 16, paragraph 3; page 17, whole page of the filed specification) and wherein the learning unit utilizes machine learning algorithms for correlating temperature rise values to laser cutting adjustments (see page 18, paragraph 2), which falls under the “Mathematical Concepts” grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application. The claim recites the limitations of, “a state observation unit that observes, as state variables indicating a current state of an environment, cutting condition data indicating the laser cutting condition for the laser cutting and oblique rearward temperature rise data indicating a temperature rise value at an oblique rearward part of a cutting front of the workpiece,”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering. The additional limitations of a “machine learning device” and “laser machine” are understood as a generic computer component for merely applying the judicial exception and a machine that generally links the use of the judicial exception to a particular field which further do not integrate the limitations into a practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using generic computer components linked to a particular field of use. Analyzed under Berkheimer, gathering and linking measured temperature data of a laser milling machine is well-understood, routine, and conventional as discussed in the paper titled, “The temperature process analysis and control on laser-assisted milling of nickel-based superalloy”, (Wu, 2017). Also, sending/receiving data over a network has been deemed as well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)).

	Dependent claims (5 and 6) as analyzed under Step 2A Prong One, add limitations in which “calculations” are performed and thus fall under the “Mathematical Concepts” groupings of abstract ideas. 
	The dependent claims do not integrate the judicial exception into a practical application. Dependent claims (2, 3, and 4) as analyzed under Step 2A Prong Two, merely add limitations that adds insignificant extra solution activity to the judicial exception, in the form of data gathering. The additional limitations in claims (8 and 10) generally link the use of the judicial exception to a particular technological environment or field of use.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using generic computer components linked to a particular field of use. Analyzed under Berkheimer, gathering and linking measured temperature data of a laser milling machine is well-understood, routine, and conventional as discussed in the paper titled, “The temperature process analysis and control on laser-assisted milling of nickel-based superalloy”, (Wu, 2017). Also, sending/receiving data over a network has been deemed as well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US PGPUB 20170270434) in view of Gross (US Patent 5,506,386). 

Regarding Claim 1; Takigawa teaches; A machine learning device that learns laser cutting condition of a laser machine that performs laser cutting on a workpiece, the machine learning device comprising: (Takigawa; at least Abstract; disclose a machine learning device for learning laser cutting conditions of a laser machining system)
a state observation unit that observes, as state variables indicating a current state of an environment, cutting condition data indicating the laser cutting condition for the laser cutting and oblique rearward temperature rise data indicating a temperature rise value at an oblique rearward part of a cutting front of the workpiece, (Takigawa; at least Fig. 1; at least paragraph [0019]; disclose a state amount observation unit which observes state variables including a temperature and humidity of air in the laser apparatus and a temperature/surface state of the workpiece)
a determination data acquisition unit that acquires temperature rise value determination data for determining propriety of the temperature rise value at the oblique rearward part of the cutting front of the workpiece during cutting based on the laser cutting condition for the laser cutting as determination data indicating a propriety determination result of the cutting of the workpiece, (Takigawa; at least Fig. 1; paragraphs [0029] and [0046]; disclose an operation result acquisition unit (determination data acquisition unit) which receives machined result condition data from a machined result observation unit for determining a propriety result of cutting of a workpiece)
and a learning unit that learns the temperature rise value at the oblique rearward part of the cutting front of the workpiece and adjustment of the laser cutting condition for the laser cutting in association with each other using the state variables and the determination data. (Takigawa; at least Fig. 1; paragraphs [0017], [0019], and [0029]; disclose a learning unit that receives an output from the state amount observation unit (i.e. temperature rise data of the surface of a workpiece) and output from the operation result acquisition unit (i.e. the machined result operation data) and learns a correlation between the two data points).
Takigawa appears to be silent on; “observe…oblique rearward temperature rise data…”
a determination data acquisition unit that acquires temperature rise value determination data for determining propriety of the temperature rise value at the oblique rearward part of the cutting front of the workpiece during cutting based on the laser cutting condition for the laser cutting as determination data indicating a propriety determination result of the cutting of the workpiece,
However, Gross teaches; “observe…oblique rearward temperature rise data…” (Gross; at least Figs. 1 and 2; column 2, lines 41-49; disclose a high speed pyrodetector (24) which are aimed at a location behind (i.e. oblique rearward) a weld zone and measure the temperature rise data of the detected zones)
a determination data acquisition unit that acquires temperature rise value determination data for determining propriety of the temperature rise value at the oblique rearward part of the cutting front of the workpiece during cutting based on the laser cutting condition for the laser cutting as determination data indicating a propriety determination result of the cutting of the workpiece, (Gross; at least Figs. 1 and 2; lines 39-55; disclose wherein the temperature rise data recorded by the pyrodetector is transmitted to an evaluation unit (i.e. determination data acquisition unit of Takigawa) and is correlated with processing parameters of the laser device)
Takigawa and Gross are analogous art because they are from the same field of endeavor or similar problem solving area, of laser monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring temperature rise data of a rearward part of a laser tool path as taught by Gross with the known invention of laser monitoring and control system as taught by Takigawa to achieve the known result of efficient laser cutting control. One would be motivated to combine the cited prior art of reference in order to provide a method for providing a means for determining whether an output of a laser has changed which could greatly impact laser processing as taught by Gross (column 2, lines 60-63).

Regarding Claim 2; the combination of Takigawa and Gross further teach; The machine learning device according to claim 1, wherein the oblique rearward temperature rise data is data obtained by observing a difference between a temperature of the workpiece measured by a sensor at the oblique rearward part of the cutting front of the workpiece during the cutting and a temperature of the workpiece measured by another sensor at a position distant from the oblique rearward part of the cutting front of the workpiece. (Gross; at least Fig. 2; column 2, lines 39-56; disclose a pyrodetector (24) for determining an oblique rearward temperature of a workpiece and a second pyrodetector (22) located at a position distant from the oblique rearward part of the workpiece and wherein a difference between the two measurements are calculated).

Regarding Claim 4; the combination of Takigawa and Gross further teach; The machine learning device according to claim 1, wherein the determination data acquisition unit further acquires reflected light determination data for determining propriety of reflected light during the cutting based on the laser cutting condition for the laser cutting as the determination data indicating the propriety determination result of the cutting of the workpiece. (Takigawa; at least paragraph [0017]; disclose a reflected light detection unit for detecting reflected light data emitted from the machining head and reflected on a surface of the workpiece and wherein the data can be provided to the operation result acquisition unit for determining a propriety result of the cutting of the workpiece).

Regarding Claim 5; the combination of Takigawa and Gross further teach; The machine learning device according to claim 1, wherein the learning unit includes a reward calculation unit that calculates a reward associated with the propriety determination result, (Takigawa; at least Fig. 1; paragraph [0084]; disclose wherein the learning unit includes a reward calculation unit (20))
and a value function update unit that updates, using the reward, a function indicating a value of an action of adjusting the laser cutting condition for the laser cutting with respect to the temperature rise value at the oblique rearward part of the cutting front of the workpiece, (Takigawa; at least Fig. 1; paragraphs [0084]-[0086]; disclose a value function update unit (21) that uses the reward to update a value function according to the reward and wherein the value function defines a value of laser machining conditions (i.e. utilizing the temperature rise data and machining correlation monitored by Gross))
and the reward calculation unit gives a higher reward as the temperature rise value at the oblique rearward part of the cutting front of the workpiece is smaller. (Takigawa; at least paragraph [0085]; disclose wherein the smaller the calculated temperature rise difference is (i.e. temperature difference calculated by Gross) the larger the reward will be).

Regarding Claim 6; the combination of Takigawa and Gross further teach; The machine learning device according to claim 1, wherein the learning unit performs calculation of the state variables and the determination data in a multilayer structure. (Takigawa; at least Fig. 8; paragraph [0136]; disclose wherein the learning unit utilizes a three-layer neural network structure).

Regarding Claim 7; Takigawa teaches; A machine learning device that has learned a laser cutting condition of a laser machine that performs laser cutting on a workpiece, the machine learning device comprising: (Takigawa; at least Abstract; disclose a machine learning device for learning laser cutting conditions of a laser machining system)
a state observation unit that observes, as state variables indicating a current state of an environment, cutting condition data indicating the laser cutting condition for the laser cutting and oblique rearward temperature rise data indicating a temperature rise value at an oblique rearward part of a cutting front of the workpiece; (Takigawa; at least Fig. 1; at least paragraph [0019]; disclose a state amount observation unit which observes state variables including a temperature and humidity of air in the laser apparatus and a temperature/surface state of the workpiece)
a learning unit that has learned the temperature rise value at the oblique rearward part of the cutting front of the workpiece and adjustment of the laser cutting condition for the laser cutting in association with each other; (Takigawa; at least Fig. 1; paragraphs [0017], [0019], and [0029]; disclose a learning unit that receives an output from the state amount observation unit (i.e. temperature rise data of the surface of a workpiece) and output from the operation result acquisition unit (i.e. the machined result operation data) and learns a correlation between the two data points)
and a decision-making unit that makes a decision to perform the adjustment of the laser cutting condition for the laser cutting on the basis of the state variables observed by the state observation unit and a learning result of the learning unit. (Takigawa; at least Fig. 1; paragraph [0017]; disclose a decision-making unit (14) that outputs laser machining condition data by referring to the laser machining condition data learned by the learning unit).
Takigawa appears to be silent on; “observe…oblique rearward temperature rise data…”
However, Gross teaches; “observe…oblique rearward temperature rise data…” (Gross; at least Figs. 1 and 2; column 2, lines 41-49; disclose a high speed pyrodetector (24) which are aimed at a location behind (i.e. oblique rearward) a weld zone and measure the temperature rise data of the detected zones)
Takigawa and Gross are analogous art because they are from the same field of endeavor or similar problem solving area, of laser monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring temperature rise data of a rearward part of a laser tool path as taught by Gross with the known invention of laser monitoring and control system as taught by Takigawa to achieve the known result of efficient laser cutting control. One would be motivated to combine the cited prior art of reference in order to provide a method for providing a means for determining whether an output of a laser has changed which could greatly impact laser processing as taught by Gross (column 2, lines 60-63).

Regarding Claims 8 and 9; the combination of Takigawa and Gross further teach; A cutting condition adjustment apparatus comprising the machine learning device according to claim 1, wherein the cutting condition adjustment apparatus adjusts the laser cutting condition. (Takigawa; at least paragraph [0079]; disclose wherein the cutting condition apparatus adjusts a cutting condition).

Regarding Claims 10 and 11; the combination of Takigawa and Gross further teach; A cutting condition adjustment apparatus comprising the machine learning device according to claim 1, wherein the machine learning device exists in a cloud server. (Takigawa; at least paragraph [0111]; disclose wherein the machine learning device is realized in a cloud server). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US PGPUB 20170270434) in view of Gross (US Patent 5,506,386) in further view of Courtois (US PGPUB 20100118913).

Regarding Claim 3; the combination of Takigawa and Gross further teach; The machine learning device according to claim 1, wherein the oblique rearward temperature rise data is data obtained by observing a difference between a temperature of the workpiece measured by a sensor at the oblique rearward part of the cutting front of the workpiece during the cutting and an estimated value of a temperature of the workpiece before being subjected to the cutting. (Gross; at least Figs. 1 and 2; column 2, lines 41-56; disclose a pyrodetector (24) for measuring an oblique rearward temperature rise data and wherein that data is subtracted from another measured temperature measurement and wherein Takigawa (at least paragraph [0065]) discloses measuring the temperature of the workpiece prior to being processed).
The combination of Takigawa and Gross appear silent on; “…and an estimated value of a temperature of the workpiece before being subjected to the cutting.”
However, Courtois teaches; “…and an estimated value of a temperature of the workpiece before being subjected to the cutting.” (Courtois; at least Abstract; paragraphs [0006]-[0009]; disclose a system and method for predicting (i.e. estimating) a temperature of an object using a temperature sensor device and look-up table).
Takigawa, Gross, and Courtois are analogous art because they are from the same field of endeavor or similar problem solving area, of monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of estimating a temperature of an object as taught by Courtois with the known invention of laser monitoring and control system as taught by Takigawa and Gross to achieve the known result of efficient laser cutting control. One would be motivated to combine the cited prior art of reference in order to provide a method for providing a means for determining an estimated temperature within a short time of the sensor actually making contact with the object and not requiring the sensor to reach a temperature equilibrium as taught by Courtois (paragraph [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Scott (US Patent 6,455,807): disclose a system and method for utilizing a plurality of temperature sensors to monitor the temperature rise of a laser cutting path, and to alert or control the laser cutting device is the temperature exceeds a threshold.

Gomoll (US Patent 4,449,085): disclose a system and method for monitoring an operation point of a laser cutting device and if a registered temperature value exceeds a predetermined threshold, raising an alarm to alert an operator.

Bornemann et al. (US Patent 9,415,459): disclose a system and method for attaching a thermal sensing device to the end of the laser welding torch to monitor a temperature rise of the workpiece as the torch performs operational functions on the workpiece. 

Carlos Henrique Lauro (Monitoring the temperature of the milling process using infrared camera): disclose a method for monitoring the temperature rise of a workpiece when a milling device performs an operation on the piece at varying operational parameters.

Xuefeng Wu (The temperature process analysis and control on laser-assisted milling of nickel-based superalloy): disclose a method for monitoring the temperature rise and equilibrium of a laser milling machine on a workpiece at varying operating levels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117            
                                                                                                                                                                                            /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117